Citation Nr: 0414905	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to an increased evaluation for iritis of the 
right eye, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from April 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that decision, the RO denied the veteran's 
petition to reopen his claim for service connection for 
multiple sclerosis and denied his claim for an increased 
rating for iritis of his right eye.

As set forth below, the Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for multiple sclerosis.  However, the Board cannot 
adjudicate the merits of this claim without additional 
development.  Such development is also required before 
deciding the claim for an increased rating for right eye 
iritis.  Consequently, both claims must be remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In September 1996, the RO denied the veteran's claim for 
service connection for multiple sclerosis.  Although notified 
of that decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal the denial of 
this claim.

2.  Some of the additional evidence received since that 
September 1996 decision, however, suggests that the veteran's 
multiple sclerosis may have manifested within 7 years after 
his discharge from the military and more definitively 
establishes that he currently has multiple sclerosis.  When 
considered with in-service symptoms that led to a referral 
for a neurological examination for possible multiple 
sclerosis, this new evidence raises a reasonable possibility 
of substantiating the claim for service connection for this 
condition.


CONCLUSIONS OF LAW

1.  The RO's September 1996 decision denying the claim for 
service connection for multiple sclerosis is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2003).

2.  The evidence received since that September 1996 decision 
is new and material and, therefore, sufficient to reopen the 
claim for service connection for multiple sclerosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's November and December 2002 claims.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) revisited 
the requirements imposed upon VA by the VCAA.  The Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
at 422.  The Court also held in Pelegrini that that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003) must, in addition to the three 
elements specified in Charles and Quartuccio, request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Id. at 422.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

In VAOPGCPREC 1-2004 (Feb. 24, 2004), the VA's Office of 
General Counsel held that the "fourth element" requirement 
of Pelegrini was non-binding obiter dictum.  Id. at 7.  The 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

The VCAA's amendments to 38 C.F.R. § 3.156 (2003), in 
particular, apply to claims received on or after August 29, 
2001.  Here, the veteran's petition to reopen his claim for 
service connection for multiple sclerosis was received in 
December 2002, well after the cutoff date.  Therefore, the 
amended version of 38 C.F.R. § 3.156(a) (2003), providing a 
new definition of new and material evidence, applies to his 
current appeal.

According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers, and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of evidence previously on file at 
the time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R § 
3.156(a) (2003).

As to the other applicable provisions of the VCAA and 
implementing regulations, they will be addressed after the 
Board reopens the claim (in this decision) and the RO further 
develops the evidence.  Obviously then, there is no 
possibility of prejudicing the veteran by issuing this 
decision because it reopens his claim, directs further 
development of it, and reserves determining whether there has 
been compliance with the VCAA and implementing regulations 
until the additional development is completed.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted in 
service, or for aggravation during service of a pre-existing 
disease or injury beyond its natural progression.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303(a), 3.306 
(2003).  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2003).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.  To show 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Id.  Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

In addition, under 38 U.S.C.A. § 1112(a) (West 2002), 
certain diseases are presumed to have been incurred or 
aggravated by a veteran's military service even if there is 
no record of such a disability during service.  38 U.S.C.A. 
§ 1112(a)(4) (West 2002) provides for such presumptive 
service connection when multiple sclerosis manifests to a 
compensable degree within 7 years of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2003).

To establish service connection without the benefit of a 
presumption, the record must generally include (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The RO denied the veteran's claim for service connection for 
multiple sclerosis in a September 1996 rating decision.  He 
was notified of that decision and did not appeal.

The unappealed September 1996 decision thus became final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103 (2003).  Furthermore, because he did not 
appeal that decision, there must be subsequently received new 
and material evidence in order to reopen this claim and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  So 
before proceeding further, the Board must determine whether 
new and material evidence has been received since the RO's 
September 1996 decision, because this preliminary 
determination affects the Board's legal jurisdiction to 
adjudicate the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been received to reopen the claim for service connection 
for multiple sclerosis.

The Board finds that new and material evidence has been 
received in this case.  At the time of the September 1996 
denial, the evidence did not show definitively that the 
veteran had multiple sclerosis.  The evidence before the RO 
at that time consisted of the service medical records (SMRs), 
a February 1996 report of Dr. Strickler, and a March 1996 
radiology report.  The February 1996 report diagnosed the 
veteran with probable optic neuritis.  The March 1996 
radiology report characterized its findings as "highly 
suspicious for multiple sclerosis in this age group."  

The RO's September 1996 denial of the veteran's claim for 
service connection for multiple sclerosis was based on the 
fact that there was no record of treatment in service for 
multiple sclerosis.  The RO also noted the above language 
from the March 1996 radiology report.  The RO did not, 
however, draw any conclusions from the information in the 
radiology report.

The evidence received since the September 1996 denial suggest 
a possibly earlier manifestation of the post-service symptoms 
of this disorder and more definitively establishes that the 
veteran has multiple sclerosis.  An April 1981 neurological 
examination report of Dr. Louden, received by the RO in 
January 2003, noted the veteran's numbness and swelling of 
the right hand, and aching pain in the joints of the fingers, 
wrists, and elbows that had been present "for years."  The 
diagnosis was "probable early right carpal tunnel 
syndrome."  Thus, this new evidence reflects that 10 years 
after discharge, the veteran described symptoms that could 
have been (but were not diagnosed as) manifestations of 
multiple sclerosis, some of which were present for a number 
of years, i.e., they could have occurred within the 7-year 
period during which manifestation of multiple sclerosis to a 
compensable degree would have entitled the veteran to 
presumptive service connection.

Moreover, a May 1996 letter from Dr. Loudon to Dr. Strickler, 
also received in January 2003, concluded that the veteran 
"quite likely has multiple sclerosis."  In a follow-up 
October 1996 letter to Dr. Strickler, received by the RO in 
December 2002, Dr. Loudon wrote that the veteran "probably 
has multiple sclerosis."  Dr. Strickler was even more 
definitive in a December 2002 letter, stating that the 
veteran had intermittent uveitis related to multiple 
sclerosis, and that he had mild optic neuropathy associated 
with previous episodes of optic neuritis from multiple 
sclerosis.  This evidence must be viewed in combination with 
the SMRs, especially an August 1970 consultation sheet 
reflecting a referral for neurological examination for 
possible multiple sclerosis, based on optical neuritis and 
related symptoms.  Although a diagnosis of multiple sclerosis 
was ultimately ruled out, this evidence at least acknowledges 
the possibility that the veteran's current multiple sclerosis 
is related to the in-service symptoms that led to the 
referral examination for this disability.

In sum, the additional evidence received since September 1996 
raises the possibility that the veteran's multiple sclerosis 
may have manifested to a compensable degree within 7 years of 
his discharge from the military or that his current multiple 
sclerosis is related to the symptoms that caused the in-
service physicians to suggest the possibility that he had 
this disability.  Consequently, this additional evidence is 
both new and material and this claim, therefore, must be 
reopened.


ORDER

The petition to reopen the claim for service connection for 
multiple sclerosis is granted, subject to the Board's further 
development of the evidence concerning this claim.



REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability which may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also Charles, 16 Vet. App. at 374 -75.

As noted above, private medical records confirm the veteran 
currently has multiple sclerosis.  Moreover, this condition 
may be associated with his military service, as evidenced by 
the in-service referral for possible multiple sclerosis, or 
the symptoms could have manifested within the presumptive 7-
year period, as evidenced by the April 1981 report of 
possible multiple sclerosis-related symptoms years earlier.  
There is insufficient evidence, however, to actually decide 
this claim, as no physician has opined on whether there is a 
nexus between the veteran's multiple sclerosis and the in-
service symptoms that led to his neurological examination 
that ruled out this disability, or whether the pre-1981 
symptoms constituted manifestations of multiple sclerosis to 
a compensable degree.  A VA examination is therefore 
necessary to obtain an opinion regarding these issues.

As to the veteran's claim for an increased rating for his 
iritis, a remand is required for several reasons.  First, the 
RO's January 2003 letter in response to the veteran's claims 
did not mention the VCAA by name.  Moreover, the RO discussed 
the requirements for establishing entitlement for service-
connected benefits, but did not mention the requirements for 
showing entitlement to an increased rating.  The failure to 
include language on establishing entitlement for the specific 
benefit the veteran sought was improper.  The VCAA 
notification requirements apply to each claim or application 
made by a veteran.  See Quartuccio, 16 Vet. App. at 186 
(discussing notification requirement of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003), which are 
triggered when VA receives any individual complete or 
substantially complete application for benefits).  In these 
circumstances, the inclusion in the September 2003 statement 
of the case (SOC) of 38 C.F.R. § 3.159 (2003), containing 
only general regulatory language, was insufficient, without 
more, to meet the VCAA notification requirement.  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).

In addition, the RO wrote in the January 2003 letter:  "[W]e 
will make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies.  You must give us enough 
information about these records so that we can request them 
from the person or agency that has them.  It's still your 
responsibility to support your claim with appropriate 
evidence" (emphasis added).  38 C.F.R. § 3.159 (c)(2) (2003) 
describes VA's duty to obtain records in the custody of a 
Federal Department or agency, stating that VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency, ending such efforts only 
if VA concludes that such records do not exist or further 
efforts to obtain them would be futile.  38 C.F.R. §§ 3.159 
(c)(2)(i) and (ii) (2003) require the claimant to cooperate 
with these efforts, providing information about them and 
authorizing their release, if necessary.  The concluding 
sentence of this paragraph of the RO's letter, placing 
ultimate responsibility upon the veteran to ensure the RO's 
receipt of records in the context of obtaining evidence from 
Federal departments or agencies, does not accurately reflect 
the meaning of the quoted regulation.  Although the veteran 
is required to assist VA in obtaining federal records, the 
ultimate responsibility for obtaining them is on VA and not 
him.

The Board also notes that the January 2003 VA examination 
report does not indicate whether the claims file was 
available and reviewed.  The examination report results read 
only:  "[W]ill mail into the file room."  The mailed 
photocopy is of poor quality and contains little narrative.  
The VA certification worksheet indicates the claims file did 
not accompany examination.  Consequently, it appears the 
evaluating physician did not review the claims file prior to 
or during the examination.  In Caffrey v. Brown, 6 Vet. App. 
377 (1994), the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims) (Court) stated that a 
medical examination conducted in furtherance of the VA's duty 
to assist "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination."  Id. at 381 (citing Waddell v. Brown, 
5 Vet. App. 454 (1993)).  While such review is not 
necessarily required in every case, the RO should order it 
when remanding the veteran's claim for an increased rating 
for his iritis.  See generally VAOPGCPREC 20-95, Medical 
Records Review Prior to Rating Examinations (July 14, 1995).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  This 
includes explaining the applicability of 
the VCAA to both the service connection 
and increased ratings claims, as well as 
the requirement in 38 C.F.R. § 3.159 
(c)(2) (2003) regarding VA's 
responsibility in obtaining Federal 
records.  The veteran should also be 
asked to submit any relevant evidence in 
his possession concerning his claims.

2.  Also ask the veteran to provide the 
names and addresses of any additional 
private clinical sources and approximate 
dates of treatment or evaluation of 
iritis of the right eye or any symptoms 
that may have related to multiple 
sclerosis, especially during the period 
between discharge and the April 1981 note 
of Dr. Louden.  This includes any 
treatment records from Drs. Louden and 
Strickler other than those already 
associated with the claims file.  Ask the 
veteran to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

3.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since December 2002, including, but not 
limited to, any additional treatment 
he has received relating to iritis of the 
right eye or symptoms that may be 
associated with multiple sclerosis at the 
Clarksburg, West Virginia VA Medical 
Center (VAMC).  Any records obtained 
should be associated with the other 
evidence in the claims file.

4.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA neurological  examination to determine 
the etiology of his multiple sclerosis.  
The claims folder must be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's multiple sclerosis is related 
to his military service or to any 
symptoms that manifested during such 
service.  The examiner should also 
indicate whether it is at least as likely 
as not that the veteran's multiple 
sclerosis manifested to a 10 percent 
degree of disability within 7 years from 
the date of separation from service in 
April 1971.  If no opinion can be 
rendered as to these questions, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Also, schedule the veteran for a VA 
ophthalmologic examination to obtain a 
medical opinion concerning the severity 
of his iritis of the right eye, and 
ensure that the VA examiner is in 
possession of and has reviewed the claims 
folder prior to the examination.  The 
examiner should conduct all necessary 
tests and studies.

The examiner should indicate the extent 
of impairment of visual acuity, field 
loss, pain, rest-requirements, and/or 
episodic incapacity.

If no opinion can be rendered in response 
to these factors, please explain why this 
is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
they continue to be denied, send the 
veteran and his representative a 
supplemental SOC (SSOC) and give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



